324


 OFFICE     OF THE A-ITORNEY OENERAL    OF TEXAS
                        AUSTIN




&m. ?Waer Qarrieon,Jr., Dlreotor
laQ8*msnt or pub110?IRraty
Austin,Texlw
Dear Sir:        Attention   Ci .%11 L. BueLi'.,,
                                          :' :
                                  sd
                 Cplnic?n
                        No. O-1%75       :; I;




              upn three aonlfiot~ton8 or VlOlRtblRg
     tinyor the provlslnne of Article 801 or ttm
     3mal  coat3 of T~xarr, or Beaflm 10 of Cbp%er
     4& of tbt,keral Lewe at the Beeon CalLsd
     Etmelon of’ths .3%rty-firstIq&slaturo of
     Teras, aommlttsb within R wr%.ob of tmlve flZ$)
     eonereautlve months.
Eon. lknnerCarrieon, yr., Fage 2


         (8) 1% conviction or n arittiror a motor
    vehicle invblvea in an aoalaent or collialan,
    upon a charge of failure to atop, render aid,
    ana disaloss hie identity at the 8aone of
    said acoldsnt or oolllsion.
          (6) Conviotionupon teu eeparatb oharges
     of aggxavated assault upon 8 person by means
     of a motor vehiale, ae providedby law.
         (b) The xeoooatloaor suspanslonabove
    provided ehall in the firet iastahce be for
    a period of sir (6) months. In avent any
    lioense shall be revoked or auspemled under
    the provisiona of this Section for a moon4
    time said ssacnd revooation or suepension
    ehali be for a period of one additional year.
         (a) The revoaation or auspene~oaof any
    license shall be automatioallyextended upon
    llaenase being oonvioted ot operatinga motor
    vehlole while the lloenee or suah person la
    suapsnattaor revoked; Euoh extended per104 of
    revoaation or suepensionto be ror a like
    ;;;of as the original revoaation or suspen-
        .
          Seatlon 16-B of the above mentlimed article
reads as ioll5wa1
         "The Department shall.not sue~end a
    lfoense for a p6rf0a of r&s than one (1)
    year, an& upon revokia a liaenss shall not
    in any event grant applicationfor a new
    liaensa until the explratlono? the period
    for whiah said lioenee was aanoelled.*
         Artials 601 of the Penal Code above msntfone&
ie aomonlg referredto aa The Law of the Road and Sectjon
10 of Chaptsr 42 of the Ceneral laws of the SeoonndCalled
Seesion of the Forty.*tirstLegislature,aLeo above men-
tioned, regards the parking or leaving OS any vehlols upon
the paved or Improved or main traveled portion of any
highway, outside any inoorporatedtown or oity.
          The stetateluQo not SpeOLry any perioh or tinIf
Lion.Romer Garrison, Jr., Page 3


that a liaense sholl be euspended upon third convfo-
tlon. Eowever, the statute8 do provide that in the
event any lloense shall be revoked or suapehded under
the provislom  of the above mentioned statute for a
second time, said seaond revooatlon or suspension shall
be for a period .of one additional year ana Section 16-B
provides that the department shall not suspend a lioense
for a period of more than one (1) year.
          In view of the roregolng statute8 you are
respectfully advised thct it ia the opinion of this he-
partemnt that when a person le oonvioted for violating
any of the provisions of Es&ion 16, aupra, for the
thfrd time, his llcenee shall be euepended for the same
period of time as in the seoond oonvlotion and in no
event Sor more than one gear.
          Trusting that the foregoIng fully answer8 your
inquiry, we remain
                                   Yours very truly
                             A'?TORXEYGE??ERALOyTEXAS

                             ?+Y LL&iv&&
                                         Ardell Wllllemlrr
                                               Assietant




           ATTORNEY GENERAL OF TFXAS